  Case 3:19-bk-30822 Doc 61-1 Filed 07/18/19 Entered 07/18/19 12:02:26 Desc
Exhibit - 1 - Email string between counsel for Tagnetics and counsel for the All Page 1 of 4




                     EXHIBIT 1
     Case 3:19-bk-30822 Doc 61-1 Filed 07/18/19 Entered 07/18/19 12:02:26 Desc
   Exhibit - 1 - Email string between counsel for Tagnetics and counsel for the All Page 2 of 4


Stephen Stern

From:                          Stephen Stern
Sent:                          Friday, June 28, 2019 6:06 PM
To:                            Chris Wesner Law
Cc:                            DouglasS. Draper (ddraper@hellerdraper.com); Leslie Collins; Robert R. Kracht
                               (rrk@mccarthylebit.com); Nicholas R. Oleski
Subject:                       RE: Settlement Offer



Chris:

The purpose of this email is to confirm that Tagnetics agrees to the additional terms you have proposed on
behalf of your clients. To this end, Tagnetics agrees to pay:




We are glad that we were able to get this resolved. In the meantime, if you have any questions, please let me
know.

Stephen



From: Chris Wesner law <chriswesnerlaw@gmail.com>
Sent: Thursday, June 27, 2019 1:02 PM
To: Stephen Stern <Stern@kaganstern.com>
Subject: RE: Settlement Offer




                                                        1
      Case 3:19-bk-30822 Doc 61-1 Filed 07/18/19 Entered 07/18/19 12:02:26 Desc
    Exhibit - 1 - Email string between counsel for Tagnetics and counsel for the All Page 3 of 4

So I know what to report to my client, I assume that your counteroffer includes voluntary dismissal of the
claims, which was one of the terms I communicated to you. Please confirm. - Yes.

Also, please explain the need for depositing the settlement sums into escrow prior to payment. I am not sure I
understand the need for such a step if the voluntarily dismissal is conditioned on payment to your clients. In
other words, if the payment is never made, we would not be able to insist that the claims are dismissed. -My
Clients want to make sure there are funds available prior to the Motion for Voluntary Dismissal would ever be
filed. Escrow seems to be a perfect vehicle for this, but I am open to pass along other ideas which your client
may wish to present.

Lastly, is it your contention that your clients are entitled to recover their attorneys' fees if they prevailed at trial
in this matter? I don't believe so. If so, please let me know the basis for the claim.

I will share your requests with my client to consider, but I want to make sure my client and I understand the
context/bases for these added requests.

Thank you,
Stephen

Get Outlook for iOS

From: Chris Wesner Law <chriswesnerlaw@gmail.com>
Sent: Thursday, June 27, 2019 8:05:57 AM
To: Stephen Stern
Cc: drkwkayser@gmail.com; bob@stek-inc.com
Subject: Settlement Offer

Mr. Stern,

Tenatively, both KVL and S-Tek would be in agreement with a full and complete settlement as offered by Tagnetics,
     ided that their                   ld be covered by Tagnetics. I would estimate that those
                                                      Additionally, they would require that good funds be deposited or
held in escrow prior to the entering into such an agreement. I believe that all petitioning creditors would, of course,
need to be made aware of any such arrangement prior to It's proposed execution.

Thanks,

Chris

Christopher l. Wesner, esq.
Miller, Luring, Venters & Wesner Co., L.P.A.
314 West Main Street
Troy, OH 45373
(937) 339-8001
(855} 339-8001 Toll Free
{855) 339-5440 Fax
www.Chriswesnerlaw.com

NOTICE

Privileged/confidential information may be contained in this message and may be subject to legal privilege. Access to
this e-mail by anyone other than the intended is unauthorized. If you are not the intended recipient (or responsible for
                                                            2
             Case 3:19-bk-30822 Doc 61-1 Filed 07/18/19 Entered 07/18/19 12:02:26 Desc
           Exhibit - 1 - Email string between counsel for Tagnetics and counsel for the All Page 4 of 4

      delivery of the message to such person}, you may not use, copy, distribute or deliver to anyone this message (or any part
      of its contents) or take any action in reliance on it. In such case, you should destroy this message, and notify us
      immediately. If you have received this e-mail in error, please notify us immediately by e-mail or telephone and delete
      the e-mail from any computer.

      If you or your employer does not consent to internet e-mail messages of this kind, please notify us immediately.

      All reasonable precautions have been taken to ensure no viruses are present in this e-mail. As our company cannot
      accept responsibility for any loss or damage arising from the use of this e-mail or attachments we recommend that you
......... ~llb.JE:!<:t tbt:S.E:! t<:>.Y9llf.Y.ir.l1S. <:bt:<:l<iJ.1KPf9<:~9l1r.E!S. Pfic>r.Jq lJ.S.t:, .
      The views, opinions, conclusions and other information expressed in this electronic mail are not given or endorsed by
      the company unless otherwise indicated by an authorized representative independent of this message.




      D               Virus-free. www.avast.com




                                                                                                  3
